Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 1 of 52 PageID: 865




Jeffrey C. Hoffman
Windels Marx Lane & Mittendorf LLP
156 West 56th Street
New York, NY 10019
T. 212.237.1000
jhoffman@windelsmarx.com

Timothy C. Parlatore
Maryam N. Hadden
Parlatore Law Group LLC
One World Trade Center, Suite 8500
New York, NY 10007
Tel.: 212-679-6312 | Fax: 212-202-4787
timothy.parlatore@parlatorelawgroup.com
maryam.hadden@parlatorelawgroup.com

Attorneys for Defendant Paul Parmar

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

----------------------------------------------x
UNITED STATES OF AMERICA,                         Case No.: 18-cr-00735-MCA

               v.

PAUL PARMAR,
                 Defendant.
---------------------------------------------x


MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS THE
    INDICTMENT AND MOTION TO SUPPRESS EVIDENCE
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 2 of 52 PageID: 866




                                              Table of Contents

PROCEDURAL BACKGROUND............................................................................1
LEGAL ARGUMENT ...............................................................................................2
  THE INDICTMENT MUST BE DISMISSED AS VENUE DOES NOT LIE
  WITHIN THE DISTRICT OF NEW JERSEY ......................................................2
  THE GOVERNMENT’S OMISSION OF EXCULPATORY EVIDENCE
  BEFORE THE GRAND JURY ROSE TO THE LEVEL OF IMPAIRMENT OF
  THE GRAND JURY’S FUNCTION AND THE INDICTMENT SHOULD BE
  DISMISSED AS A RESULT .................................................................................7
  THE CURRENT PROSECUTORIAL TEAM IS TAINTED BY ITS
  IMPROPER REVIEW OF PRIVILEGED INFORMATION ..............................15
  COUNT ONE MUST BE DISMISSED AS DUPLICITOUS BECAUSE IT
  ALLEGES MULTIPLE AND CONFLICTING CONSPIRACIES IN A SINGLE
  COUNT .................................................................................................................18
  THE INDICTMENT MUST BE DISMISSED AS VIOLATIVE OF THE
  DEFENDANT’S 5TH AMENDMENT DUE PROCESS RIGHTS DUE TO THE
  OUTRAGEOUS MISCONDUCT OF THE GOVERNMENT............................27
  THE INDICTMENT SHOULD BE DISMISSED UNDER THIS COURT’S
  SUPERVISORY POWER DUE TO THE GOVERNMENT’S PERVASIVE
  MISCONDUCT ....................................................................................................39
  EMAILS RELIED UPON BY THE GOVERNMENT CONSTITUTE STOLEN
  PROPERTY AND MUST BE SUPPRESSED ....................................................42
  THE FORFEITURE ALLEGATION IS OVERBROAD AND ATTEMPTS TO
  SEIZE ASSETS UNCONNECTED TO THE INDICTMENT’S THEORY .......47
  LEAVE TO FILE ADDITIONAL MOTIONS AS APPROPRIATE ..................49
  CONCLUSION .....................................................................................................50




                                                            i
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 3 of 52 PageID: 867




                        PROCEDURAL BACKGROUND

      On May 16, 2018, Mr. Parmar was arrested in New Jersey and charged in a

complaint with Conspiracy to Commit Securities Fraud and Securities Fraud. At

that time, Mr. Parmar was jointly charged with two codefendants, Sotirios Zaharis

and Ravi Chivukula. The complaint relied in part upon selected emails purportedly

sent amongst the co-defendants and another, unnamed individual. These emails had

been taken without permission or authority from a privately held web domain,

constellationhealthgroup.com, and subsequently obtained by the Government.

      Several months later, on December 12, 2018, the instant Indictment was filed

with this Court, charging the same individuals and a third co-defendant, Pavandeep

Bakhshi, jointly with Conspiracy to Commit Securities Fraud, Securities Fraud, and

Wire Fraud. Each count of the Indictment is based on substantially the same set of

allegations, although with reduced detail and a slightly different set of claimed overt

acts. Once again, the Indictment relies upon citations to selected emails recovered

from the same privately held web domain, despite the fact that the Government had

been notified months earlier that the communications in question had been illegally

obtained from the privately owned domain and constituted stolen property as well

as evidence of electronic theft. These stolen communications, in addition to those

referenced in the instant Indictment, included several years’ worth of emails and

communications via text and other messenger platforms between Mr. Parmar and a

                                          1
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 4 of 52 PageID: 868




broad range of individuals not implicated in the charged acts, including volumes of

attorney-client privileged communications.

      The continued reliance of the Government on illicit evidence to maintain its

case is indicative of the pattern of conduct engaged in throughout the prosecution of

the instant matter. Throughout this case, the Government has chosen to maintain a

policy of willful blindness to the defects and inconsistencies in its own evidence,

including the lies and illegal activities of the alleged victims discussed in detail

herein, instead charging ahead with a dangerously flawed prosecution in a manner

that leaves little doubt that the evidence presented to the Grand Jury in order to obtain

the December Indictment must by necessity have been fatally flawed.


                               LEGAL ARGUMENT

 THE INDICTMENT MUST BE DISMISSED AS VENUE DOES NOT LIE
           WITHIN THE DISTRICT OF NEW JERSEY

      The question of proper venue lies at the heart of our Nation’s jurisprudence;

its importance cannot be overstated. The Constitution of the United States “twice

safeguards the defendant’s venue right.” United States v. Cabrales, 524 U.S. 1, 6

(1998). Article III holds the requirement that “the Trial of all Crimes … shall be

held in the State where the said Crimes shall have been committed,” U.S. Const. art.

III, §2, cl. 3, and the Sixth Amendment adds that in “all criminal prosecutions, the

accused shall enjoy the right to a speedy and public trial, by an impartial jury of the


                                           2
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 5 of 52 PageID: 869




State and district wherein the crime shall have been committed.” U.S. Const. Amend.

VI. The right to proper venue is further codified in the requirement of the Federal

Rules of Criminal Procedure that “the government must prosecute an offense in a

district where the offense was committed.” Fed. R. Crim. P. 18. Moreover, in

establishing the crime of securities fraud, which underlies two counts of the

Indictment herein, the legislature provided guidance on the issue of venue in 15

U.S.C. § 78aa, which states that “[a]ny criminal proceeding may be brought in the

district wherein any act or transaction constituting the violation occurred.” It is well

established that “questions of venue are more than matters of mere procedure. They

raise deep issues of public policy in the light of which legislation must be construed.”

Travis v. United States, 364 U.S. 631 (1961) (quotation marks omitted).

       In order for the Government to properly establish venue and bring a criminal

action in a particular jurisdiction, it must establish that an “essential conduct

element” of the alleged crime took place within the jurisdiction; “circumstance

elements” such as the existence of criminally generated proceeds are insufficient.

Cabrales, U.S. at 10; United States v. Auernheimer, 748 F.3d 525 (3d Cir. 2014);

United States v. Bowens, 224 F.3d 302 (4th Cir. 2000). The Third Circuit has made

it clear that the importance of properly establishing venue through “essential

conduct” elements is no less important in the modern era of easy travel and the use

of the internet than in the past, stating that:

                                             3
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 6 of 52 PageID: 870




      As we progress technologically, we must remain mindful that
      cybercrimes do not happen in some metaphysical location that
      justifies disregarding constitutional limits on venue. People and
      computers still exist in identifiable places in the physical world.
      When people commit crimes, we have the ability and obligation to
      ensure that they do not stand to account for those crimes in forums in
      which they performed no “essential conduct element” of the crimes
      charged. Auernheimer, 748 F.3d at 541 (citing United States v.
      Rodriguez-Moreno, 526 U.S. 275, 280 [1999]).


Venue requirements serve to ensure, among other things, that the Government is not

allowed to “choose its forum free from any external constraints.” United States v.

Salinas, 373 F.3d 161, 169-70 (1st Cir. 2004) (citing Travis v. United States, 364

U.S. 631, 634 [1961]). See also Auernheimer, 748 F.3d at 541. The burden is on

the Government to prove proper venue by a preponderance of the evidence. United

States v. Root, 585 F.3d 145, 155 (3d Cir. 2009).

      The instant Indictment charges Mr. Parmar with one count each of the crimes

of Conspiracy to Commit Securities Fraud, Securities Fraud, and Wire Fraud. In

each charged count, the Indictment reads that “in the District of New Jersey and

elsewhere,” Mr. Parmar and his codefendants committed the charged crimes. The

Conspiracy count goes on to allege seven separate overt acts. Shockingly, only one

of these overt acts is even claimed to have taken place in New Jersey. Fatally to the

venue of the instant Indictment, however, the described meeting did not take place

in the State of New Jersey on the date in question. This particular alleged overt act,

enumerated in the Indictment as paragraph 5(g) of the first count, is indicative of the
                                          4
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 7 of 52 PageID: 871




outrageous conduct of the Government throughout the instant prosecution, which

has veered among turning a blind eye towards inconvenient facts or to illegal

activities by the purported victim, relying upon illicitly obtained emails, and

perpetrating actual falsehoods upon the Grand Jury and perforce this Court.

      Indeed, a brief review of those same illicitly obtained emails – which make

up the bulk of the alleged overt acts and are thus clearly in the Government’s

possession – would have made it crystal clear that the purported meeting in Hazlet,

New Jersey as described in the Indictment did not happen in New Jersey at all. Yet

without that meeting, the Government could not even pretend to have a chance at

establishing venue in their jurisdiction of choice. As a result, false evidence must

have been presented to the Grand Jury in order to maintain venue in the District of

New Jersey.1

      The instant Indictment makes no effort whatsoever, beyond the vague

language of “in the District of New Jersey and elsewhere” to establish venue for the

remaining substantive counts. The Securities Fraud allegations captured in Count

Two of the Indictment lack any specificity but, assuming that they are alleged to

encompass the same overt acts underlying the “conspiracy” to commit that crime,


1
  The ordinary presumption would be that this was inaccurate testimony presented
by mistake, a result of mere careless conduct. While careless conduct should never
be an acceptable standard in a criminal prosecution, the surrounding conduct of the
Government herein, set forth in further detail infra, raises the unfortunate but very
real specter of active dishonesty.
                                         5
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 8 of 52 PageID: 872




they suffer from the same fatal defect. Moreover, little if any effort is made to bring

this Count into conformity with the dictates of 15 U.S.C. § 78aa; presumably because

the State of New Jersey is in fact the improper venue. The Wire Fraud alleged in

Count Three is similarly vague as to venue. As neither “Company A” nor the

“Operating Company” maintained bank accounts in New Jersey in January of 2016,

it is apparent that this lack of clarity is a further effort to conceal the lack of venue

in the Government’s chosen forum.

      As there is zero evidence that any “essential conduct element” underlying the

instant Indictment took place in the District of New Jersey, particularly in light of

the fact that the only overt act alleged to take place in that venue did not take place

there at all, it is Mr. Parmar’s position that the Indictment cannot lie in this venue

and must be dismissed in its entirety. Should this Court be inclined to defer the issue

of venue pending further argument, this Court should carefully review the minutes

of the Grand Jury proceeding with an eye towards the proper establishment of venue

and towards potential prosecutorial misconduct, and the Defense seeks disclosure of

the Grand Jury minutes for such review as well.2


2
    A court may disclose grand jury testimony when a party has shown a
particularized need for that information which outweighs the public interest in
secrecy. United States v. McDowell, 888 F. 2d 285, 289 (3d Cir. 1989). While Mr.
Parmar believes that the Indictment is visibly defective as to venue, his interest in
establishing lack of venue is a central right guaranteed by the Constitution. As such,
it would certainly qualify as a showing of particularized need outweighing the public
interest in secrecy.
                                            6
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 9 of 52 PageID: 873




 THE GOVERNMENT’S OMISSION OF EXCULPATORY EVIDENCE
BEFORE THE GRAND JURY ROSE TO THE LEVEL OF IMPAIRMENT
OF THE GRAND JURY’S FUNCTION AND THE INDICTMENT SHOULD
                BE DISMISSED AS A RESULT


      Federal Rule of Criminal Procedure 12(b)(3) allows a defendant to move to

dismiss an indictment for error(s) in the grand jury proceeding. "As a general

matter,   a   district   court   may   not       dismiss   an   indictment   for   errors

in grand jury proceedings unless such errors prejudiced the defendants." Bank of

Nova Scotia v. United States, 487 U.S. 250, 254 (1988). However, once a defendant

demonstrates that an error has resulted from prosecutorial misconduct, the court

"must then determine whether any sanction, such as the dismissal of the indictment

and suppression of evidence... is appropriate." United States v. Martino, 825 F.2d

754, 759 (3d Cir. 1987). Dismissal is "appropriate only 'if it is established that the

violation substantially influenced the grand jury's decision to indict' or if there is

'grave doubt' that the decision to indict was free from the substantial influence of

such violations." Bank of Nova Scotia, 487 U.S. at 256 (quoting United States v.

Mechanik, 475 U.S. 66, 106 S. Ct. 938, 89 L. Ed. 2d 50 (1986) (O'Connor, J.,

concurring)). See also Martino, 825 F.2d at 759 (holding the defendant’s rights must

have been “adversely affected” for dismissal to be an available remedy).

      As a general rule, prosecutors are not required to present exculpatory evidence

to the Grand Jury. United States v. Williams, 504 U.S. 36 (1992). Where, however,

                                             7
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 10 of 52 PageID: 874




the omission of exculpatory evidence raises a grave doubt that the Grand Jury’s

decision to indict was not tainted by prosecutorial misconduct, and a defendant was

prejudiced thereby, dismissal may be appropriate. Bank of Nova Scotia, 487 U.S. at

259, 263.

      Here, although the defense has not seen the minutes of the Grand Jury

presentation, there is ample ground to believe that the prosecutorial misconduct went

beyond the use of stolen property and that the evidence presented was so sanitized,

reduced and inaccurate that it must inevitably have impaired the integrity of the

Grand Jury’s investigative function in that the case as presented affirmatively

mislead the Grand Jury. The Grand Jury’s role as referee or buffer between the

Government and the people (Williams, 504 U.S. at 47) means that it should not be a

mere rubber stamp used at prosecutorial whim. Instead, the Grand Jury should be

presented with adequate facts – accurately portrayed – to make a finding that legally

sufficient evidence exists to find an indictment and subject a citizen to prosecution.

      The transaction that forms the base of the instant Indictment is the Go Private

Transaction in which the Private Investment Firm and Defendant Parmar purchased

Company A and removed it from trading on the London AIM. This transaction was

a lengthy and complex process, spanning months of due diligence work involving

multiple independent, highly paid professional agencies whose primary function and

expertise in such a transaction is to uncover evidence of any potential fraud before

                                          8
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 11 of 52 PageID: 875




the transaction closes.

      The Government can hardly be expected to reproduce the due diligence

process in a Grand Jury setting, nor does Mr. Parmar suggest that it should have.

What it must do, however, is present evidence that will not mislead the Grand Jury

into reaching a conclusion that is tailored to fit a specific narrative rather than what

actually took place. Here, there were several evidentiary items that, if presented,

would have precluded finding an indictment in its current form; an accurate

representation of the financial data presented during the due diligence process,

including Pegasus and two randomly selected months of accurate revenue figures

that had been provided during due diligence; two warnings from the Department of

Justice to Bank of America shortly before the transaction closed; a shareholder suit

filed in Delaware Chancery Court in an effort to prevent the transaction from closing;

and an article published in Financial Times before the closing. Taken as a whole,

these evidentiary items – which the defense believes were withheld from the Grand

Jurors – would have made it crystal clear that far from relying upon any

misstatements or omissions to their detriment, the purported “victims” were well

aware of the accurate value of Company A and used that knowledge to their own

benefit.

      The significance of the first of these evidentiary items to any investigative

process cannot be overstated.      Pegasus, a data retention system designed for

                                           9
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 12 of 52 PageID: 876




regulatory compliance with a business intelligence overlay, contained complete and

accurate data regarding every transaction by Company A, updated in real time. Not

only would Pegasus have answered the question of Company A’s actual value – a

question the Government has persistently refused to answer and presumably left

unanswered in the Grand Jury as well, as discussed in further detail infra – but it also

would have revealed to the Grand Jury the fact that the “victims” also knew the true

value of Company A before its purchase. Full access to Pegasus had been provided

to the due diligence team, 3 and its existence and use later explained to the

Government by Mr. Parmar’s counsel, 4 but shockingly the prosecutorial team has

claimed that they “don’t need” Pegasus and has thus far failed to provide it to the



3
  For example, in addition to granting online access passwords to members of the
due diligence team, members of the team and the presumptive Private Investment
Firm received detailed training on the use and capabilities of Pegasus on July 21,
2016 at their request, and subsequent correspondence showed their understanding
of Pegasus’s capabilities and value. Further, on July 27, 2016, the Private
Investment Firm received an independent report that it had commissioned from
McKinsey & Company that also utilized accurate valuation data. All of this
information was readily available to the purported victims and, thus, to the
Government before its Grand Jury presentation.
4
  Indeed, Parmar’s counsel provided information to the Government not just on the
significance and use of Pegasus, but also on the independent valuation of Company
A prepared by Duff & Phelps which used accurate data – and valued the company
significantly higher then the Go Private Transaction price – and on the fact that two
full months of accurate data were provided to the due diligence team at their request
months before the transaction closed. The prosecution’s persistence in ignoring the
mountain of exculpatory data provided to it before the Indictment was filed is
certainly shocking to the conscience and constitutes evidence that the case presented
to the Grand Jury was invalid.
                                         10
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 13 of 52 PageID: 877




defense, despite its clearly exculpatory nature. Thus, on information and belief, it

was never revealed to the Grand Jury. It is perhaps for this reason that the

prosecution has persistently refused to provide a proposed value for the company

that was allegedly overvalued due to the “conspiracy”, in spite of the fact that value

is central to proof of the charges brought by the Government.

      Pegasus is the clearest example of accurate data that was affirmatively

provided to the purchasers and to the due diligence team throughout the months

leading up to the Go Private Transaction, but it was not the only example available

to the Government during the investigative process.        Another example was the

valuation performed for Company A’s Independent Committee by Duff & Phelps,

an unrelated outside agency. Duff & Phelps did use data supplied by Company A,

but did not rely on the marketing spreadsheet relied upon by the Government in its

list of overt acts. Indeed, the data used by Duff & Phelps in producing their valuation

of Company A contained accurate numbers that were millions of dollars below the

marketing spreadsheet figures. However, the actual price paid for the company was

the fair market value for a company whose value would have been substantially less

than the actual accurate value of the company purchased.5 Moreover, two months

of complete and accurate financial data was provided to the due diligence review



5
  And of course, as set forth in further detail infra, the Bankruptcy auction revenue
figures provided yet another avenue towards valuation that the Government ignored.
                                          11
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 14 of 52 PageID: 878




team during the process – months that were randomly selected and requested by the

reviewers, not by anyone at Company A, much less any of the supposed conspirators.

It seems incomprehensible that this information could have been provided to the

Grand Jury and still resulted in an Indictment charging the listed overt acts; had these

events been accurately presented and the Grand Jury not been affirmatively misled

by the Government’s misconduct, the instant Indictment could not have been the

result.

          In addition to essential valuation evidence being withheld, it is the belief of

Mr. Parmar that the warnings received by the purported victims before the

transaction took place were also concealed from the Grand Jury. Bank of America,

one of the banks making up the Lenders, received two separate warning phone calls

from Department of Justice representatives telling them that the transaction was

raising red flags and caution would be appropriate before the Go Private Transaction

took place.6 As these calls were made by members of the Government, it is

abundantly clear that they were within the prosecution’s knowledge and control prior


6
  It is beyond question, of course, that one of the necessary elements of securities
fraud is reliance upon the alleged misrepresentation or omission by the victim.
Therefore, evidence of the direct warnings on two separate occasions from the
Department of Justice to Bank of America, one of the identified victims, which took
place before the transaction closed, would have been central to the issue before the
Grand Jury and its exclusion by the Government certainly impaired the integrity of
the Grand Jury process. Evidence of these two warnings were previously submitted
to the Court as exhibits to the motion to modify the conditions of release and are
under seal at Docket 62-2 and 62-3.
                                          12
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 15 of 52 PageID: 879




to the Grand Jury presentation. Yet there is every reason to believe that the

Government intentionally misled the Grand Jury by concealing this directly

exculpatory information from them, just as it was concealed from the Court and

counsel during Mr. Parmar’s bail hearing.

        There were additional factors that weigh against any possible claim that the

“victims” were “misled” into believing that Company A had a higher value than it

actually did. Before the Go Private Transaction took place, a lawsuit was filed by

one of the shareholders of Company A in Delaware Chancery Court making several

of the same allegations relied on by the Government. Not only was this a publicly

filed proceeding, but it formed part of the basis for the warning calls to Bank of

America by the Department of Justice. Representatives of the Private Investment

Firm (again, to the extent that this victim can be identified) actually attended

Delaware court proceedings before the Transaction closed and thus were very

familiar with their contents. Further, an article criticizing Company A and raising

concerns about the Go Private Transaction was published by Financial Times, an

internationally respected source of financial information, before the closing took

place, naming both Mr. Parmar and the head of the (presumed) Private Investment

Firm.7 The reporter working on the article contacted both Company A and the

Private Investment Firm before publishing the piece, seeking comments. All of these


7
    A copy of this article is attached hereto as Exhibit A.
                                            13
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 16 of 52 PageID: 880




factors render any claim that any of the “victims” were misled or defrauded in any

way completely implausible. 8 Yet an indictment was still voted, leading to the

conclusion that the Grand Jury was not informed of any of this exculpatory evidence

(or, if they were, they were not properly instructed on the law as it relates to

securities fraud, which also would have impaired the integrity of the Grand Jury

proceeding). Indeed, as at least one of the items of evidence presented to the Grand

Jury was demonstrably false – the alleged overt act discussed in detail supra – it is

apparent that not only was directly exculpatory evidence withheld, but actively

inaccurate information was presented in its place. 9

      Although a rare sanction for prosecutorial misconduct and the concealing of

exculpatory evidence, dismissal is an available sanction. In light of the glaring

evidence of prosecutorial misconduct and the extreme likelihood that the Grand Jury



8
  The mere existence of the Financial Times article makes the untenable nature of
the Government’s theory as presented to the Grand Jury obvious – in order to accept
the Government’s view of events, one must assume that the “conspirators” were
somehow able to fool all of the firms spending months of effort and millions of
dollars on due diligence, yet unable to fool a reporter who did not have the same
time, access, or presumably funding that those same firms experienced in due
diligence work all had. Similarly, both the Department of Justice and the shareholder
suit in Delaware had no trouble evaluating any risks in the transaction, again without
access to the level of accurate financial information enjoyed by the “victims.”
9
  In this light, as discussed in further detail infra, it is interesting to note that the
primary victim in the Indictment appears to be the Private Investment Firm – a
creature which does not exist in the Government’s Notice of Organizational Victims
and thus appears to have been abandoned as a victim by the Government,
presumably changing the entire tenor of the Indictment in an impermissible manner.
                                           14
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 17 of 52 PageID: 881




was affirmatively misled by that misconduct, it is an appropriate sanction here.

There can be no doubt that Mr. Parmar was prejudiced by the voting of an Indictment

based on the wholesale concealment of evidence. Mr. Parmar has faced years of

legal difficulties, been fully deprived of his freedom when he was initially denied

bail and subsequently placed under house arrest on substantial bail, and has had his

assets seized and reputation ruined. Dismissal of the Indictment with prejudice is

the appropriate sanction here.

     THE CURRENT PROSECUTORIAL TEAM IS TAINTED BY ITS
       IMPROPER REVIEW OF PRIVILEGED INFORMATION

      There can be no doubt that an attorney’s client is the sole holder of attorney-

client privilege and that only he or she can waive the privilege – the Government

cannot waive the privilege on a client’s behalf. United States v. Fishoff, 2016 U.S.

Dist. LEXIS 108301 (N.J. Dist. Ct. Aug. 16, 2016). Attorney-client privilege works

in tandem with the privilege protecting attorney work-product from disclosure. See

In re Grand Jury Matter, 847 F.3d 157 (3d Cir. 2017). Moreover, it is clear that

communications between a corporation's counsel and the employees of the

corporation are covered by the attorney-client privilege. Upjohn Co. v. United

States, 449 U.S. 383, 397 (1981).

      These privileges are not absolute and can in certain circumstances be pierced

by exceptions such as the crime-fraud exception. A party seeking to apply the crime-

fraud exception, however, must make a prima facie showing that there is a
                                        15
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 18 of 52 PageID: 882




reasonable basis to suspect (1) that the client or the attorney was committing or

intending to commit a crime or fraud, and (2) that the work product in question was

used in furtherance of that alleged crime or fraud. In re Grand Jury Matter, 847

F.3d at 165; In re Grand Jury (ABC Corp.), 705 F.3d 133, 155 (3d Cir. 2012).

Because the question of violations of privilege is a highly fact-specific and sensitive

arena, a party receiving or reviewing potentially privileged information must have

provisions in place to protect the privilege.

      Here, the Government obtained access to the emails stored on the private

constellationhealthgroup.com domain. That domain contained email exchanges

between Mr. Parmar and his legal counsel, not just during the period of time alleged

by the Government in Count One of the instant Indictment, but over several years

prior to that. Indeed, attorney-client privileged emails involving multiple attorneys

and matters having nothing to do with Company A, dating back to the inception of

the domain, were stored on that server. Yet there is no indication that the material

obtained by the Government was handled with the appropriate level of sensitivity to

questions of either attorney-client or work-product privilege, or any other privilege

that might apply. Instead, it would appear that the Government simply reviewed the

stolen material, selected the items they wished to present to the Grand Jury, and held

the remainder. As a result, the prosecutorial team at bar is irredeemably tainted.

      There can, of course, be no justification for the knowing solicitation by the

                                          16
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 19 of 52 PageID: 883




Government of stolen private property. Assuming for the moment that this trove of

email and electronic information was simply handed over to the Government without

any agreement or grant of immunity, despite John Altorelli’s promise to freeze the

domain discussed in further detail infra, the only appropriate way for that

information to be handled would have been for the Government to establish a taint

team to review the emails, maintain a privilege log, and to release to the assigned

prosecution team only a small and relevant portion to which an exception such as

the crime-fraud exception might arguably apply. Then the proper next step would

have been for the Government to obtain a ruling from the Court supporting the use

of an exception. It appears instead, as multiple emails have been relied upon by the

Government throughout this and related civil proceedings, that the Government

simply ignored the concept of attorney-client privilege and decided to run rough-

shod over Mr. Parmar’s rights.

      Prosecutorial conduct must remain above reproach. Because a prosecutor’s

misconduct can violate a defendant’s Sixth Amendment rights (see United States v.

Molina-Guevara, 96 F.3d 698 [3d Cir. 1996]), and there is every indication that such

violations have occurred in the proceedings herein to date, Mr. Parmar urges this

Court to find that the current prosecution team is irrevocably tainted by their

misconduct to date and must be replaced.




                                        17
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 20 of 52 PageID: 884




  COUNT ONE MUST BE DISMISSED AS DUPLICITOUS BECAUSE IT
   ALLEGES MULTIPLE AND CONFLICTING CONSPIRACIES IN A
                      SINGLE COUNT

      A count in an indictment is duplicitous where it combines two or more distinct

and separate offenses in a single count, so that a general verdict does not reveal

exactly which crimes the jury found that the defendant had committed. United States

v. Haddy, 134 F.3d 542, 548 (3d Cir. 1998); United States v. Gomberg, 715 F.3d

843, 845 (3d Cir. 1983). Prejudice results to the defendant in many ways: 1)

duplicitous counts may conceal the specific charges faced by each defendant; 2) they

prevent the jury from unanimously deciding guilt or innocence with respect to a

particular offense and particular defendant, United States v. Schurr, 775 F.2d 549,

553 (3d Cir. 1985) (“the rule protects the right of each defendant ‘not to be tried en

masse for the conglomeration of distinct and separate offenses committed by

others,’” quoting Kotteakos v. United States, 328 U.S. 752, 775 [1946]); 3) they

increase the risk of prejudicial evidentiary rulings and evidentiary spillover, United

States v. Perez, 280 F.3d 318, 346 (3d Cir. 2002) (jury should not be permitted to

transfer “guilt from one alleged co-schemer to another,” quoting United States v.

Barr, 963 F.2d 641, 648 [3d Cir. 1992]); and 4) in the event of conviction, they

endanger fair sentencing. Haddy, 134 F.3d at 548 (citation omitted).

      In addition, duplicitous counts may also violate the defendant’s constitutional

right to notice of the charges or hinder his ability to argue double jeopardy in a

                                         18
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 21 of 52 PageID: 885




subsequent prosecution. United States v. Rigas, 605 F.3d 194, 212 (3d Cir. 2010)

(“duplicity does have constitutional dimensions,” including protecting against

double jeopardy; rejecting Government argument that duplicity is a mere pleading

issue).

      The instant Indictment does not involve a case where a conspiracy count

simply charges multiple objectives, which is recognized to be permissible. See

United States v. Reyes, 930 F.2d 310, 312 (3d Cir. 1991) (because “the conspiracy

count… does not charge three separate offenses but a single offense, i.e. a conspiracy

having multiple objectives[,] … [t]he allegation in a single count of a conspiracy to

commit several crimes is not duplicitous” quoting Braverman v. United States, 317

U.S. 49, 54 [1942]). On the contrary, in a case such as the matter at bar, where a

single count appears to encompass multiple different conspiracies, the Third Circuit

has held that the court is to consider three factors to determine whether a group of

individuals is alleged to be engaged in a single conspiracy or multiple conspiracies:

1) whether there was a common goal among the conspirators; 2) whether the

agreement contemplated a result dependent on the continuous cooperation of all the

conspirators; and 3) the extent to which the participants overlapped in the various

dealings. Kemp, 500 F.3d at 287 (citations omitted). The Government may not

charge “multiple unrelated conspiracies” in a single count. United States v. Kenny,

462 F.2d 1205, 1216 (3d Cir. 1972). To prove a valid conspiracy, the government

                                         19
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 22 of 52 PageID: 886




must establish a unity of purpose between the alleged conspirators, an intent to

achieve a common goal, and an agreement to work together toward that goal. See

United States v. Robinson, 167 F.3d 824, 829 (3d Cir. 1999).

      Here, the very language selected by the Government in drafting the Indictment

demonstrates the absence of evidence of a unity of purpose between the alleged

conspirators. As an initial matter, the Indictment sets out the identity and corporate

roles of the defendants.     The purported victims are described as a “Private

Investment Firm” and a consortium of financial institutions (“Lenders”). The

Indictment specifies that the Private Investment Firm is “a private investment

management firm based in New York City that sought to acquire, own and operate

businesses by providing long-term capital solutions.” Although the Indictment does

not name any of these victims, it was supplemented on February 4, 2019, by a Notice

of Organizational Victims submitted by the Government pursuant to Fed. R. Crim.

P. 12.4(a)(2). Oddly enough, that Notice does not contain a single corporate entity

that matches the definition in the Indictment of the “Private Investment Firm,”10

although the Notice does identify the Lenders.

      Similarly, the Indictment – and the theory espoused by the Government within

it – sets forth internally contradictory and inconsistent goals for the supposed single


10
   Neither CHT Holdco, LLC, nor CC Capital CHT Holdco, LLC, the only two
identified entities that fall outside the category of Lender, could be described as a
private investment management firm based in New York City.
                                           20
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 23 of 52 PageID: 887




purpose of the conspiracy. The “Goal of the Conspiracy” is described as follows:

“for the defendants to enrich themselves by falsely inflating the value of Company

A … through various fraudulent means to make Company A an attractive investment

or acquisition target at prices that far exceeded Company A’s true value.” The

Indictment goes on to describe the manner and means of the conspiracy, including

identifying specifically the Private Investment Firm and Lenders as its intended

victims.

      Significantly, the Indictment further seeks forfeiture of several assets,

including four real properties 11 and the contents of several specific bank accounts

held by various corporate entities, none of which were affiliates or subsidiaries of

Company A. What the Indictment utterly fails to make clear is how any of these

assets could possibly fulfill the claimed goal of the conspiracy set forth in the

Indictment to falsely inflate the value of the company, particularly in the eyes of

either the Private Investment Firm or the Lenders.12 This is an especially glaring

contradiction to the goal plead by the Government when one considers that not one



11
   Two of these properties are the subjects of a separately filed in rem proceeding
captioned United States v. 50 Riverside Boulevard, Unit 21B, New York, New York
et. al., 18-cv-09293-MCA-LDW. The remaining two properties were originally part
of the in rem proceeding as well, but were dropped by the Government’s filing of an
Amended Complaint on June 5, 2020.
12
   Equally significantly, and as will be set forth in further detail infra, some of these
assets are not even traceable to any of the alleged fraudulent conduct, at any point in
time, and as such should be removed from the Forfeiture Allegation in their entirety.
                                           21
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 24 of 52 PageID: 888




of the real properties or designated bank accounts constituted an asset of the

company or could have in any way falsely inflated its value. The properties and

bank accounts are described as being “property, real and personal, that constitutes

or is derived from proceeds traceable to the commission of the charged wire fraud

and securities fraud offenses.” See Forfeiture Allegation par. 1. If that were the case,

these assets might conceivably constitute evidence that the Defendants were engaged

in an effort to enrich themselves, or at least that they were for some reason conspiring

to enrich Mr. Parmar, but the listed assets could not possibly support the theory plead

in the Indictment that there was a scheme afoot to inflate the value of Company A

in anyone’s eyes, much less the eyes of the purported victims.

      The inescapable conclusion is that the Government is attempting to hedge its

bets in a single duplicitous conspiracy count: claiming that there was a unified goal

to inflate the value of the company in the eyes of the Lenders and the Private

Investment Firm, yet seeking to simultaneously argue that the defendants were using

the company’s funds for personal gain and actually decreasing Company A’s value

both in reality and on paper. This hardly shows a “unity of purpose” amongst the

alleged conspirators (if anything, the “purposes” themselves are directly

contradictory) and is precisely the reason that duplicitous counts are impermissible.

      The dates alleged in the Indictment for this “unified” conspiracy call the

Government’s theory further into question. Count One ranges between May 2015

                                          22
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 25 of 52 PageID: 889




and September 2017. Yet the first overt act alleged supposedly takes place on

January 27, 2016, almost eight months after the “conspiracy” began. No allegedly

conspiratorial activity before that date is identified in any way. Moreover, the

Private Investment Firm – to the extent that such a creature is identifiable, as none

has been named by the Government more than two years after the filing of the

Indictment – had no contact with or interest in the subject company until “early

2016.” See Declaration of Chinh Chu, attached hereto as Exhibit B. Thus, by its

own terms, the Indictment alleges a group of individuals sharing a unified purpose

to mislead and defraud an organization with which it had no prior relationship and

of which the group had no reason to even be aware. Even if the selection of a random

“victim” instead of the Private Investment Firm was consistent with the language of

the Indictment (which it is not), this theory is wildly irrational in a case involving

hundreds of millions of dollars and claiming to describe a complex and nefarious

scheme. The type of crime posited by the prosecution necessarily requires a

carefully selected victim, not just hoping that someone perfect will fall into the

hitherto non-existent net. The Government’s selected start date of May 2015 is

therefore completely inconsistent with its own description of the conspiracy’s goal,

coming as it does almost a year before any contact with the presumed Private

Investment Firm and eight months before the first overt act.

      Similarly, the Lenders had no direct contact with the company until January

                                         23
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 26 of 52 PageID: 890




of 2017, immediately before closing. Indeed, some of the Lenders never had any

direct contact with the company but were simply recruited as loan contributors by

Bank of America. This is so in spite of the fact that the operating entity of Company

A took on all of the debt and should therefore have been the Lenders’ customer

throughout the course of the “conspiracy” if the Government’s theory held any

validity. Indeed, it is hard to imagine how the Defendants could have jointly

conspired to defraud a specific consortium of entities with whom they had no

interaction for the first year and a half of their dastardly plot and over whose

composition they had no influence or control. Again, the Government’s stated

timeline is inconsistent with the Goal specified in the Indictment.

      Moreover, the final overt act, which as set forth in detail supra is either

fabricated or the result of significant confusion and error, allegedly takes place on

July 29, 2016, although the “conspiracy” purportedly continues for more than a year,

ending in September of 2017.13        Count Two, the Securities Fraud that was



13
  This end date is as random and internally illogical as the remainder of Count One.
The Go Private Transaction cited in the Indictment closed on or about January 30,
2017. The Indictment is devoid of any alleged conduct taking place after that date,
and if the purpose of the conspiracy was supposedly to entice the Private Investment
Firm into overpaying for Company A it is difficult to imagine how any activity
taking place after that date could have been intended by the conspirators to achieve
a goal that was theoretically already accomplished. Indeed, if the Government’s
stated theory had any validity, one would expect the successful co-conspirators to
have scattered and run with their ill-gotten gains after January 30, 2017, not sat
peacefully doing their jobs after the “goal” had been reached.
                                          24
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 27 of 52 PageID: 891




supposedly the crime the conspiracy sought to commit, is alleged to occur between

April 2016 and January 30, 2017, so that the Defendants are alleged to be conspiring

to commit a specific crime not only long before they are alleged to have committed

it, but long afterwards as well. Simply put, the apparently arbitrary dates attached

to the conspiracy count reveal that the Government cannot possibly be relying upon

a non-duplicitous theory of prosecution. This is particularly clear in light of the very

different dates alleged for the Securities Fraud count. Multiple and diverging

interests and goals would have to be involved in Count One for the date structure to

make anything resembling sense. A unified goal within the alleged dates is a logical

impossibility.

       Finally, the theory that the Government frames as the conspiracy’s goal utterly

ignores the actual varied situations of the alleged conspirators. Defendants Zaharis

and Chivukula were employees of Company A with minimal, if any, ownership

interest.   Defendant Bakhshi had an ownership interest but held no formal

employment role with the company. Defendant Parmar was a majority owner of

Company A’s shares and perhaps the conspiracy theory as pleaded could have

applied to him (although of course one cannot conspire with oneself) – if he had

taken his “ill gotten gains” and exited stage right. Instead, Mr. Parmar purchased

nearly half of the newly private entity for the exact same “inflated” price paid by




                                          25
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 28 of 52 PageID: 892




the “victims”.14    Thus, following the Government’s own claimed rationale,

Defendant Parmar created a grand conspiracy so that he could pay a fraudulently

inflated price for an ownership stake in a company that he already owned a larger

majority interest in. And then, he continued to work for the company as its CEO.

Once again, the Government cannot have it both ways – Mr. Parmar cannot be both

an evil mastermind capable of pulling the wool over the eyes of a bevy of

sophisticated and experienced investors and at the same time be the village idiot who

defrauded himself and failed to notice.15 In fact, none of the four defendants was

similarly situated and it is preposterous to argue that they could have shared and

worked cooperatively toward the specific common goal set forth by the Government.



14
   Indeed, Parmar paid nearly the same amount as the Private Investment Firm,
although for a lesser ownership. The final Sources and Uses document reveals that
CC Capital sources paid $88,687,476.20 for 50.7% of the shares and Defendant
Parmar paid $86,174,551.70 for a total ownership by Parmar or Parmar entities of
49.3% of the newly private company. Under the Government’s theory, Parmar
apparently conspired to defraud himself. Moreover, the only money that went to
Parmar from the transaction consisted of a deal fee in an amount that was entirely
separate from and unaffected by the company’s valuation.
15
   Mr. Parmar’s role in the Go Private Transaction is also worth clarifying here. As
both a majority shareholder and one of the buyers in the transaction, Mr. Parmar was
not allowed to sit on or participate in the deliberations of Company A’s Special
Committee. It was the Special Committee that was responsible for obtaining bids or
negotiating a sale price with the so-called Private Investment Firm. Although for
different reasons, none of the remaining co-Defendants were on that Committee
either. The existence of this independent group of Committee members, presumably
outside of the “conspiracy” as none of them have been pursued by the Government,
would have made successful execution of the conspiracy posited by the Government
in Count One not just improbable, but nearly impossible.
                                         26
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 29 of 52 PageID: 893




      In sum, reading the Indictment as a whole, it is clear that Count One contains

multiple contradictory and divergent conspiracy theories and utterly fails to provide

either the defense or a jury with sufficient guidance to determine what crime is

charged and what theory actually underlies it. Count One must be dismissed as

duplicitous.

   THE INDICTMENT MUST BE DISMISSED AS VIOLATIVE OF THE
   DEFENDANT’S 5TH AMENDMENT DUE PROCESS RIGHTS DUE TO
     THE OUTRAGEOUS MISCONDUCT OF THE GOVERNMENT

      The Fifth Amendment to the United States Constitution provides that "[n]o

person shall be ... deprived of life, liberty, or property, without due process of law."

The United States Supreme Court has described due process as a "summarized

constitutional guarantee of respect for those personal immunities which ... are 'so

rooted in the traditions and conscience of our people as to be ranked as fundamental,"

and has held that due process safeguards against government action which violates

"fundamental fairness" and is "shocking to the conscience." Kinsella v. United

States, 361 U.S. 234, 246 (1960) (prosecution of civil dependent by court martial

found to be unconstitutional as impermissible extension of Article I, Section 8,

Clause 14 of Congressional regulation of Land and Naval Forces) (citing Betts v.

Brady, 316 U.S. 455, 462 [1942] [overruled on other grounds]); Rochin v.

California, 342 U.S. 165, 169 [1952] [citing Snyder v. Massachusetts, 291 U.S. 97,

105 [1934] [overruled on other grounds]).

                                          27
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 30 of 52 PageID: 894




      The Supreme Court has further recognized that techniques employed by the

Government during criminal investigations or prosecutions may violate the Due

Process Clause where the governmental conduct "shocks the conscience." Rochin,

342 U.S. at 169; see also United States v. Russell, 411 U.S. 423, 431-32 (1973)

("[W]e may someday be presented with a situation in which the conduct of law

enforcement agents is so outrageous that due process principles would absolutely

bar the Government from invoking judicial processes to obtain a conviction."). The

Third Circuit has recognized this principle as well, stating that "[i]t is well settled in

this Circuit that 'a criminal defendant may raise a due process challenge to an

indictment against him based on a claim that the government employed outrageous

law enforcement investigative techniques'" and has in fact reversed a conviction on

such grounds. United States v. Barbosa, 271 F.3d 438,469 (3d Cir. 2001) (citing

United States v. Nolan-Cooper, 155 F.3d 221, 229 [3d Cir. 1998]); see also United

States v. Twigg, 588 F.2d 373, 378 (3d Cir. 1978) (reversing a conviction on due

process grounds where the government provided the necessary chemicals and

location for an informant to construct a methamphetamine laboratory, which the

defendant was enticed by the informant to join to repay a debt); United States v.

Voigt, 89 F.3d 1050, 1064 (3d Cir. 1996) (noting that while it is a difficult standard

to meet, the "outrageous misconduct by law enforcement officers in detecting and

obtaining incriminating evidence could rise to the level of a due process violation.'')

                                           28
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 31 of 52 PageID: 895




(citing Rochin, 342 U.S. at 169).

      Both the Supreme Court and the Third Circuit have recognized that

governmental misconduct in violation of the Due Process Clause may be so

"outrageous" as to warrant the dismissal of an indictment or the reversal of a

conviction. See Russell, 411 U.S. at 431- 32; Twigg, 588 F.2d at 378-79 (noting that

"fundamental fairness will not permit any defendant to be convicted of a crime in

which police conduct was 'outrageous''').

      More than half of the overt acts charged in the First and Second Counts of the

Indictment – four out of seven – are based on emails sent between some combination

of the defendants. These emails, sent between constellationhealthgroup.com email

addresses rather than the email addresses used for and owned by Company A, were

stored on a private domain server, constellationhealthgroup.com, which had been

established by Defendant Parmar on July 5, 2013 and which was neither owned nor

used by Company A. In fact, all Company A employees, including management and

the defendants charged herein, used email addresses at the domain name of

orionhealthcorp.com for work-related activity. The constellationhealthgroup.com

domain was solely privately owned and used. Indeed, of the handful of people with

constellationhealthgroup.com email addresses, the vast majority were outsiders to

Company A, and instead were friends or associates of Mr. Parmar. The only time

that email addresses were granted to people with a connection to Company A was

                                        29
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 32 of 52 PageID: 896




for the purposes of the Go Private Transaction itself, as the early negotiations were

private and not known at a company-wide level. The only mode of access to the

electronic storage of constellationhealthgroup.com emails was through the use of

login information and passwords belonging to Parmar, use of which permitted access

to the Microsoft storage facility of the service provider.

       18 U.S.C. §2701 makes it a crime to either access without authorization, or

exceed an authorization to access stored communications, such as emails. Here,

Chinh Chu, Truc To, 16 and others at CHT and CC Capital violated this provision by

illegally accessing the email communications stored at the domain of

constellationhealthgroup.com. These individuals were fully aware that their access

and use of these stored communications was unlawful. Even if it had not been

patently obvious, this was communicated to them, through counsel, after it was

discovered that they had misappropriated the domain for themselves. On October

12, 2017, John Altorelli, attorney for Chinh Chu and CC Capital responded to a cease

and desist letter by stating that the domain and emails would “remain in a ‘frozen’

state until an appropriate determination can be made as to the history, ownership,

custody and the like.” Altorelli further promised that, if the parties couldn’t agree




16
   Indeed, Truc To was so brazen in his use of this private domain that he gave
himself an email address on it and then used that address to respond to an email sent
to Mr. Parmar by Parmar’s attorney.
                                         30
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 33 of 52 PageID: 897




on the legalities, they would “seek judicial assistance.” 17

      Rather than seeking “judicial assistance” or leaving the domain frozen, it is

clear that the stolen emails, and potentially other information stored at the

constellationhealthgroup.com domain, was then provided to the Government.

Whether this was done voluntarily or in exchange for some grant of prosecutorial

immunity or other incentive is not known to the defense, but no such agreement has

been furnished to date as Brady material.18 A similar situation was discussed by the

Court in United States v. Christie, 2009 U.S. Dist. LEXIS 21747 (N.J. Dist. Ct.

March 17, 2009), exemplifying proper prosecutorial conduct in a scenario involving

improperly obtained emails. In Christie, the prosecutor received an email proffering

private email communications for Governmental use; he immediately rebuked the

sender, informed him that the Government was not permitted to receive such

communications, and instructed him not to collect any such emails on the

Government’s behalf. Id. at *12-13. Here, the Government has had no such qualms


17
   The email exchange between Mr. Parmar’s counsel and Altorelli on this issue is
attached hereto as Exhibit C.
18
   It is, of course, possible that the fact that these emails were illegally obtained was
concealed from the Government when they were first provided. However, once
emails from the constellationhealthgroup.com domain were cited in the Complaint,
Mr. Parmar’s counsel repeatedly informed the Government that the emails
constituted stolen property. It appears that the possession and use of stolen property
is not a concern for the representatives of the Government here, in that stolen emails
are again cited in the Indictment and therefore presumably must also have been
presented to the Grand Jury, particularly as they form the basis of several of the overt
acts enumerated in Count One.
                                              31
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 34 of 52 PageID: 898




and has instead intentionally and repeatedly used stolen property in the course of its

prosecution of the instant matter.

      Some or all of the stolen emails must necessarily have been presented to the

Grand Jury as evidence underlying the Indictment, in order to constitute overt acts

in furtherance of Counts One and Two. It is impossible to know how thoroughly the

presentation of these emails tainted the Grand Jury’s decision, but it is clear that their

use by the Government, particularly after having been informed that the emails not

only constituted stolen property but that the “victims” knew that their possession of

the emails was illegal should certainly qualify as outrageous misconduct by the

Government. Moreover, the Government chose to embark on this course in the face

of overwhelming evidence that the purported victims possessed ample information

regarding the accurate financial condition of Company A, as set forth in further detail

supra, and that it was the “victims” who pushed the transaction through while the

defendants were attempting to delay or cancel the transaction.19 Were the average

citizen to learn that stolen property could be possessed and used by the Government

with impunity, particularly in a situation in which there was no clear harm to any

victim, confidence in the criminal justice system would be gravely damaged.


19
   There is ample evidence of the defendants’ efforts to cancel or delay the
transaction and the insistence of the purported “victims” on proceeding in the stolen
emails, as well as in other discovery provided by the Government, including an FBI
interview of Truc To in which he revealed that Chinh Chu was dedicated to the
transaction proceeding regardless of any evidence of fraud.
                                          32
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 35 of 52 PageID: 899




       Shocking to the conscience as it is, the Government’s use of emails blatantly

stolen from a privately owned domain is not the extent of the outrageous misconduct

permeating the prosecution of this case from its inception.        From its earliest

interactions with the defense, the Government has shown a marked disinterest in

either investigating any potential deficiencies in its evidence or confronting the

sometimes inconsistent and sometimes actively illegal actions of the purported

victim. For example, at the bail hearing held on May 31, 2018, the Government

chose to rely on an anonymous tip in the course of arguing that Mr. Parmar was a

flight risk. Yet, despite having had over a week to investigate the tip – which

contained claims that would have been simple to verify and thus show the tip was

reliable – the Government utterly failed to in any way investigate the tip and instead

simply offered it as “proof” of their position. The tip, of course, had no basis in

reality.

       At that same bail hearing, then-AUSA Paul Murphy argued to the Court that

the “victims” had been completely fooled by the alleged value inflation (see Bail Tr.

40) and maintained this representation in the face of the points raised by the defense

regarding both the Financial Times article that had come out before the transaction

closed and the Delaware Chancery Court filings which made claims of fraud similar

to those herein. Significantly, what neither the Court nor defense counsel knew at

the time of this bail argument was that the Department of Justice had actually warned

                                         33
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 36 of 52 PageID: 900




one of the “victims” – Bank of America – on two separate occasions before the

transaction closed. This information, which went to the heart of the Government’s

claim that Mr. Parmar was a wily trickster whose skills at deception made him a

flight risk, was deliberately withheld 20 from the Court and the defense as it would

have detracted from the Government’s chosen narrative.

      The Government’s misconduct has extended beyond misrepresentation and

has gone so far as to sanction criminal conduct by the head of the most likely

candidate for the entity referred to as the Private Investment Firm, Chinh Chu. In

September of 2018, Chu hired MOSAIC, a military contracting covert surveillance

company, to follow and harass Mr. Parmar as part of an ongoing campaign to

pressure him to plead guilty. 21 The surveillance conducted by MOSAIC operatives

– all of whom were unlicensed in the State of New Jersey and one of whom was a

convicted felon – involved not just “open tail” following of Mr. Parmar and people

close to him, but also hacking into his home security system and computer network.


20
   It would, at best, strain credulity to argue that the Government, having spent
months putting this “complex” fraud scheme together, would have neglected to
familiarize themselves with the activities of their coworkers on that very same case.
21
   “Campaign” is used advisedly here, as Chu or other individuals acting on his
behalf, most notably his personal counsel John Altorelli, have alternated between
repeated threats and offers of “sympathy letters” to be drafted for the Government
in an effort to persuade Mr. Parmar to enter a plea of guilty and end the case before
Chu could potentially face a witness stand. Not only has the Government allowed
this to go on, and from the context of some of the threats, leaked at least some
information to Chu or his colleagues, but the Government has repeatedly stated that
they have no interest in hearing anything negative about Chu or his conduct.
                                          34
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 37 of 52 PageID: 901




Mr. Parmar’s emails and other electronic data were again stolen and compromised,

in addition to the electronic theft that had already taken place from the

constellationhealthgroup.com domain. Chu then arranged for one of the MOSAIC

employees, who was about to enter into an agreement with Mr. Parmar’s counsel

regarding what he had been hired to do, to be intimidated. The employee withdrew

his cooperation and Chu, shockingly, submitted an affidavit that admitted to having

hired MOSAIC. 22 The affidavit admitted only to the dates when the MOSAIC

operatives had been seen, but it was a clear admission, nonetheless. Stunningly,

when this criminal conduct was brought to the attention of the Government by Mr.

Parmar’s counsel, along with a request that an investigation into the matter be

opened, not only did the Government fail to investigate – they failed to respond at

all.

       This refusal to investigate and pursue illegal conduct by Chu extended beyond

Chu personally and to others within his organization, as is clear from the scenario of

the stolen emails. Whoever accessed and downloaded the contents of private emails

stored on the constellationhealthgroup.com domain on behalf of Chu and his

associates had unquestionably committed violations of both federal and state penal

code provisions. Yet no criminal prosecution of the responsible party or parties has



22
  The affidavit submitted by Chu admitting to the retention of MOSAIC is attached
hereto as Exhibit B.
                                       35
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 38 of 52 PageID: 902




taken place to date, despite the clearly illegal nature of the conduct in question.

Apparently, in the eyes of the Government, so long as a crime is committed against

Mr. Parmar, the Government will extend carte blanche to the perpetrator(s).

      Then, of course, the Grand Jury presentation that presumably took place late

in 2018 was rife with errors and omissions. As noted supra, the single overt act

alleged to have taken place in New Jersey – a July 29, 2016 meeting between Mr.

Parmar, Zaharis, and a representative of the mysterious Private Investment Firm –

indisputably did not take place in the State of New Jersey at all. Thus, in order to

have voted on the Indictment as it stands, the Grand Jury must have been presented

with testimony that was either carelessly or deliberately false.      A deliberate

falsehood seems more likely as there is no other act that ties this purported

conspiracy to the District of New Jersey.23 The Grand Jury presentation similarly

depended on the usage of the stolen emails provided in some way to the Government

in spite of the express promise of John Altorelli to leave the emails and the domain

in a “frozen” state unless there was some judicial intervention. Again, if such a

judicial intervention occurred, the defense remains unaware of it.

      Moreover, as the Government has steadfastly refused to provide a valuation

for Company A, it seems highly unlikely, if not impossible, that any valuation was



23
   No one disputes that Mr. Parmar owns a residence in New Jersey, but that is
hardly a conspiratorial act.
                                    36
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 39 of 52 PageID: 903




provided to the Grand Jury. While a prosecutor generally has extremely broad

latitude in determining what evidence to present to a Grand Jury, one cannot present

false evidence and evidence that would directly exculpate a defendant should be

presented as well to preserve the integrity of the Grand Jury proceeding.24 Here,

valuation goes to the heart of the theory plead by the Government’s conspiracy

count; that the goal of the conspiracy was to falsely inflate the value of Company A.

It is impossible to adequately argue that the value was falsely inflated without also

stating what the true value was. Yet there is no reason to believe that this essential

evidence was presented to the deliberating Grand Jurors and every reason to believe

that it was omitted.

      Fascinatingly, even if one were to accept that the Government was somehow

unable to develop a value for Company A before filing the Complaint in this matter,

a clear and simple route to determining baseline revenue existed well before the

instant Indictment was filed and thus could have been brought before the Grand Jury.

Company A and its subsidiaries were dismantled and sold at two separate auctions

overseen by the Bankruptcy Court in the Eastern District of New York, with the



24
   There can be no question that evidence that the purported victim was well aware
of the actual value of Company A, even if discerning that value was apparently more
difficult for the Government than for a Financial Times reporter, would negate any
prosecution for securities fraud. See, e.g., Straub v. Vaisman & Co., 540 F.2d 591
(3d Cir. 1976) (if plaintiff has actual knowledge of material facts, defendant’s failure
to disclose that information will not create a cause of action).
                                           37
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 40 of 52 PageID: 904




latest such auction taking place in the summer of 2018. The Government was

involved in and actively engaged in the Bankruptcy Court proceedings almost from

the inception and thus privy to all of the filings therein. A necessary part of the sale

of each asset at auction was a representation of then-current actual revenue of the

entities being auctioned off. As these revenue figures were for entities that had at

that point entered Chapter 11 bankruptcy and suffered the attendant revenue fall-off

that such an action necessarily entails, they can reasonably form a simple – and easily

accessible – base figure for valuation. Indeed, any valuation based off of these

figures would necessarily fall on the low end of Company A’s actual value a year

and a half earlier, when it was not under the cloud of bankruptcy.             Yet the

Government has persisted throughout these proceedings in claiming that valuation

is impossible to determine, while simultaneously also claiming that the alleged

conspirators inflated the Company’s value and defrauded the victims. Presumably,

as the Government has been unwavering in this response to Mr. Parmar’s enquiries,

a similarly incomplete and misleading view of the evidence was presented to the

Grand Jury in order to obtain the instant Indictment.

      It is unclear what lies behind the Government’s blatant and outrageous

misconduct throughout this prosecution. What is clear is that it exists. Because the

Government’s continued and persistent use of stolen personal property in the course

of pursuing the instant prosecution, presentation of false evidence and refusal to

                                          38
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 41 of 52 PageID: 905




present necessary evidence, and refusal to investigate or even consider the repeated

criminal conduct of one of the purported victims constitutes outrageous misconduct

and is violative of due process, dismissal of the Indictment is the appropriate remedy.

  THE INDICTMENT SHOULD BE DISMISSED UNDER THIS COURT’S
  SUPERVISORY POWER DUE TO THE GOVERNMENT’S PERVASIVE
                      MISCONDUCT

      The federal courts have long recognized that they possess a “supervisory

power” distinct from any other powers granted by the Constitution, statute, or federal

rules of procedure. The United States Supreme Court described this power as follows

in McNabb v. United States, 318 U.S. 332 (1943):

             The civilized conduct of criminal trial cannot be
             confined within mechanical rules. It necessarily
             demands the authority of limited direction entrusted
             to the judge presiding in federal trials, including a
             well­established range of judicial discretion, subject
             to appropriate review on appeal, in ruling upon
             preliminary questions of facts.


Id. (citing Nardone v. United States, 308 U.S. 338, 342 [1939]). The Supreme Court

has noted that the purpose of the supervisory power is to: (1) implement a remedy

for violation of recognized rights; (2) preserve judicial integrity by ensuring that a

conviction rests on appropriate considerations validly before the jury; and (3) deter

illegal conduct. United States v. Hasting, 461 U.S. 499, 505 (1983).

      This power has been held to permit the courts to dismiss an indictment where

appropriate. See United States v. Watkins, 339 F.3d 167, 180 (3d Cir. 2003)
                                          39
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 42 of 52 PageID: 906




(Nygaard, J. concurring) (“[T]he court’s supervisory powers provide authority to

dismiss indictments, and when warranted, to dismiss with prejudice.”); see also

United States v. Serubo, 604 F.2d 807, 817 (3d Cir. 1979) (holding that “federal

courts have an institutional interest, independent of their concern for the rights of a

particular defendant in preserving and protecting the appearance and the reality of

fair practice before the grand jury” which may justify dismissal of an indictment);

United States v. Flores-Rivera, 56 F.3d 319, n.7 (1st Cir. 1995) (noting the court's

ability under its supervisory power to dismiss an indictment due to government

misconduct) (citing United States v. Santana, 6 F.3d 1, 11[1st Cir. 1993]); United

States v. Estepa, 471 F.2d 1132 (2d Cir. 1972) (reversing a conviction and

dismissing the indictment under the supervisory power as a result of government

misconduct).

      Dismissal pursuant to a court's supervisory power may be appropriate on the

basis of, among other things, government misconduct or a violation of Brady v.

Maryland. See Virgin Islands v. Fahie, 419 F.3d 249, 258-59 (3d Cir. 2005); United

States v. Santana, 6 F.3d 1, 11 (1st Cir. 1993); United States v. Darui, 614 F. Supp.

2d 25, 39 (D. D.C. 2009); United States v. Kabinto, 2009 U.S. Dist. LEXIS 66610,

at *3 (D. Ariz. 2009) (citing United States v. Fernandez, 388 F.3d 1199, 1238-39

(9th Cir. 2004); United States v. Kearns, 5 F.3d 1251, 1253 (9th Cir. 1993); United

States v. McLaughlin, 910 F. Supp. 1054, 1057 (E.D. Pa. 1995) (citing United States

                                          40
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 43 of 52 PageID: 907




v. Isgro, 974 F.2d 1091, 1097 [9th Cir. 1992]).

        In the Third Circuit, dismissal for government misconduct under the

supervisory power must meet the same standard as dismissal for a Brady violation -

namely, the defendant must establish that the misconduct was willful and that it

resulted in prejudice to the defendant. Virgin Islands v. Fahie, 419 F.3d 249, 258-59

(3d Cir. 2005). Mr. Parmar contends that both of these prongs have been established

here.

        First, the Government’s misconduct in the course of this prosecution has

clearly been willful.     The Government has been repeatedly informed, both

informally and via court filings, that the emails upon which it relies for the majority

of its overt acts were stolen from a private server in violation of United States law.

Other overt acts, such as the presentation and spreadsheet quoted in the instant

Indictment, were marketing materials directly contradicted by the volume of

accurate valuation data contained in Pegasus and in monthly data provided to the

due diligence team. Further, the Government has been informed in detail about the

existence and nature of Pegasus, as well as the fact that Pegasus was a literal open

book during the due diligence process. Having issued the warnings to Bank of

America themselves, the Government can hardly claim to be unaware that one of its

primary “victims” chose to proceed with the Go Private Transaction despite ample

warning and without delay – a choice that only makes sense if the “victim” was

                                          41
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 44 of 52 PageID: 908




already well aware of the true value of Company A. The Government has persisted

in its refusal to place any kind of valuation on Company A and has deliberately

produced a duplicative and internally contradictory charging instrument based in

part upon falsified evidence. Finally, the Government has made it abundantly clear

that the purported “victim” Chinh Chu has a free license to commit or order the

commission of harassment, intimidation, computer crimes and potentially other

criminal acts without needing to fear that that any prosecutorial action will be taken.

In short, as it is unlikely that multiple AUSAs are spectacularly incompetent, the

inevitable conclusion is that the Government’s conduct here must be willful.

      Further, as set forth in more detail supra, the Government’s misconduct has

resulted in substantial prejudice to Mr. Parmar. A full and accurate presentation of

evidence to the Grand Jury, without the use of stolen property or falsehoods and with

appropriately delineated theories of prosecution, could not result in an indictment.

Mr. Parmar’s life has been gravely impacted by living under the shadow of criminal

prosecution for more than two and a half years, not to mention the immense financial

and reputational damage that he has suffered.

      In sum, this case cries out for the use of the Court’s supervisory power, and

the Indictment should be dismissed.

     EMAILS RELIED UPON BY THE GOVERNMENT CONSTITUTE
         STOLEN PROPERTY AND MUST BE SUPPRESSED

      18 U.S.C. §2701 makes it a crime to either access without authorization, or
                                          42
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 45 of 52 PageID: 909




exceed an authorization to access stored communications, such as emails. As the

Court in Lynn v. Gateway Unified Sch. Dist., 2011 U.S. Dist. LEXIS 143282, *14,

2011 WL 6182348 (E.D.C.A. 2011) explained:

      When a party wrongfully obtains documents outside the normal
      discovery process, a number of different types of sanctions are
      available. These include dismissal of the action, the compelled
      return of all documents, restrictions regarding the use of the
      documents at trial, disqualification of counsel and monetary
      sanctions. Courts have considerable discretion in choosing the
      appropriate sanction under its inherent authority and may, for
      example, dismiss claims, enter default judgment, and award
      attorney's fees and costs.


Id. At *14, citing United States v. Shaffer Equip. Co., 11 F.3d 450, 461-62 (4th Cir.

1993); Fayemi v. Hambrecht & Quist, Inc., 174 F.R.D. 319, 324-27 (S.D.N.Y.

1997); Glynn v. EDO Corp., 2010 U.S. Dist. LEXIS 86013, 2010 WL 3294347 (D.

Md. 2010).

      The Court in Lynn examined a very similar situation to the case at bar, where

Plaintiff’s counsel was in receipt of 39,312 emails, which were illegally stolen from

the defendant. The Court reasoned that Plaintiff’s counsel was in possession of

stolen property, in violation of California Penal Code 496 and 502, in disqualifying

counsel and prohibiting Plaintiff from introducing “any evidence, including cross-

examining any witnesses, about the contents of these emails.”

      “A court must be able to sanction a party that seeks to introduce improperly

obtained evidence; otherwise the court, by allowing the wrongdoer to utilize the
                                         43
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 46 of 52 PageID: 910




information in litigation before it, becomes complicit in the misconduct.” Am. Unites

for Kids v. Lyon, 2015 U.S. Dist. LEXIS 171614, *26, quoting Fayemi v. Hambrecht

& Quist, Inc., 174 F.R.D. 319, 324 (S.D.N.Y. 1997). This principle should be most

carefully adhered to when the conduct of the prosecution is at issue. The U.S.

Supreme Court has recognized the obligation of a prosecutor to conduct a criminal

prosecution with propriety and fairness.

             “He may prosecute with earnestness and vigor - indeed,
             he should do so. But, while he may strike hard blows, he
             is not at liberty to strike foul ones. It is as much his duty
             to refrain from improper methods calculated to produce a
             wrongful conviction as it is to use every legitimate means
             to bring about a just one. . .”

 Berger v. United States, 295 U.S. 78, 88 (1935).

      Moreover, while the Fourth Amendment’s protections against the improper

 search and seizure of private property ordinarily applies only to shield a citizen

 from Governmental activity, it is well-established that if a private party acts as an

 instrument or agent of the Government then the Fourth Amendment protections

 extend to that private party’s actions. See United States v. Jacobsen, 466 U.S. 109,

 113-14 (1984); United States v. Archibald, 2017 U.S. Dist. LEXIS 63392 (N.J.

 Dist. Ct. April 17, 2017). Although the Third Circuit has yet to explicitly set forth

 a test for establishing when a private actor can be viewed as an agent of the

 Government for a Fourth Amendment analysis, it has tacitly approved of the test

 common to the majority of the other Circuits; 1) whether the government knew of
                                           44
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 47 of 52 PageID: 911




 and acquiesced in the intrusive conduct, and 2) whether the party performing the

 search intended to assist law enforcement efforts or to further his own ends. See

 United States v. Mitchell, 625 F. App’x 113, 117 (3d Cir. 2015); Archibald, id. at

 *4.

       As set forth in further detail supra, the emails relied upon by the Government

 in many of the alleged overt acts were taken without permission or authority by a

 private actor and provided to the Government. The fact that the Government was

 not involved in the initial illicit access, at least insofar as Mr. Parmar is aware, does

 not absolve the evidence itself of taint. This is particularly so where it was made

 clear to both the takers and the Government that the emails constituted stolen

 property illegally taken from a privately owned email domain in clear violation of

 United States law. The importance of the Government’s knowledge on this issue

 is heightened by both their use of evidence obtained from the emails and by the

 ongoing resistance by the Government to curtailing the surveillance and hacking

 activities of the purported “victims” through MOSAIC and/or other agents.25 The

 evidence involved here remains stolen property and its use should be suppressed.



25
    The Government was informed of both the status of the
constellationhealthgroup.com server and of the hacking and surveillance activities
MOSAIC operatives were undertaking and chose not to take action – unless, of
course, one counts the receipt and ongoing usage of stolen property as taking action.
See October 29, 2018 Letter, attached hereto as Exhibit D.
.
                                         45
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 48 of 52 PageID: 912




       In the alternative, a hearing should be held regarding the exact circumstances

 surrounding the retrieval of the emails and the manner in which they were obtained

 by the Government. 26 Particularly in light of the ongoing surveillance and hacking

 activity undertaken by the same set of actors who had stolen the initial set of emails

 and electronic files, with the addition of MOSAIC, the question of when and how

 the Government became involved in this ongoing activity is of grave importance.

 The question of whether or not the Government was complicit in the recovery and

 distribution of these emails, or in the hacking that later took place, again without

 penalty, certainly calls for a hearing in the event that the Court is not inclined to

 suppress the emails and preclude their usage at trial on papers. The very real

 probability that the Government’s knowledge of the stolen nature of the emails in

 question, coupled with their subsequent tolerance of ongoing illegal conduct, has

 acted to convert the private actors who committed the thefts into agents of the

 Government who are subject to Fourth Amendment restrictions demands a hearing.

 Without taking sworn testimony, and potentially additional discovery, on the topic

 of the recovery of the emails in question – and any other emails or documents that

 the   Government     intends   to   use   that   were   taken    from   the   private



26
  It is perhaps significant that no cooperation agreement or issuance of clemency to
the thieves has been produced by the Government, yet no prosecution of the takers
has commenced, thus leaving open ample ground for examination of witnesses if a
hearing is ordered.
                                          46
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 49 of 52 PageID: 913




 constellationhealthgroup.com domain or from Mr. Parmar’s private servers – the

 question of whether the Government either knowingly supported or actually

 requested the private theft of this property for their use will remain open, as will

 the status of the private actor thieves as agents of the Government. In order for the

 Court to effectively rule on Mr. Parmar’s motion to suppress the stolen emails and

 preclude their use at trial, the record should be fully developed by a hearing to

 explore this issue.

  THE FORFEITURE ALLEGATION IS OVERBROAD AND ATTEMPTS
 TO SEIZE ASSETS UNCONNECTED TO THE INDICTMENT’S THEORY

      The instant Indictment contains a forfeiture allegation which seeks the seizure

of “a sum of money equal to the amount of proceeds traceable to the offenses

charged” AND multiple additional assets, which it describes as “property, real and

personal, that constitutes or is derived from proceeds traceable to the commission of

the charged wire fraud and securities fraud offenses.” The forfeiture allegation seeks

the seizure of four parcels of real property and the contents of six separate designated

bank accounts. The assets thus sought to be forfeited go well beyond the securities

fraud and wire fraud acts alleged by the Government in the instant Indictment.

      As an initial matter, as briefly noted supra, the real properties designated in

the forfeiture allegation have separately been the subject of an in rem proceeding

filed by the Government in New Jersey District Court. The Government’s conduct

of that proceeding is somewhat instructive here, as all four properties were initially
                                          47
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 50 of 52 PageID: 914




named as defendants in the in rem proceeding. However, on June 5, 2020, the

Government tacitly acknowledged its inability to trace two of these real properties

to the allegations of fraudulent activity that underlay both the in rem action and the

instant Indictment by filing an Amended Complaint dropping two of the properties

from the proceeding and removing all references to them from the Amended

Complaint. Those two properties, located at 18 and 19 Colts Gait Lane and 2 River

Terrace Unit 12J, should likewise be removed from the forfeiture allegation 27 in the

instant proceeding, as the same theories and allegations underlie both the in rem

action and the Indictment.

      Further, the multiple bank accounts whose forfeiture is sought herein by the

Government were held in the name of various entities not alleged to be affiliates or

subsidiaries of Company A. Perhaps most significantly, charts separately prepared

by the Government to demonstrate the Government’s own view of the funds flow

into these accounts show that they are commingling funds from different sources,

including funds that did not under any theory of events originate in the activity

alleged by the Indictment. For example, according to the Government, just over 4

million dollars was deposited by Anil Sharma, who is not a defendant herein, nor


27
   Indeed, neither of the properties described fit within either the time frame or the
plead allegations in Counts Two and Three of the Indictment. The Colts Neck
property was purchased by Mr. Parmar in 2000, decades before the alleged
fraudulent conduct, and the apartment at 2 River Terrace was purchased on February
19, 2016.
                                          48
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 51 of 52 PageID: 915




was he connected in any way to Company A, into an account held by Ranga Bhoomi

at M&T Bank. Ranga Bhoomi is a business entity unrelated to Company A or its

subsidiaries. In Ranga Bhoomi’s account, Mr. Sharma’s funds were commingled

with funds from a law firm, and later transferred to another entity’s account.

Although this flow of funds did, in some form, eventually land in one or more of the

accounts designated in the forfeiture allegation, the instant Indictment and the

Government’s underlying theories are devoid of any justification for seizing or

continuing to hold funds that did not originate with any of the defendants and were

not part of the Go Private Transaction or, indeed, part of any asset deriving from

Company A.

         Thus, the overbroad forfeiture allegation must be stricken from the Indictment

and any improperly seized funds, such as those originating from a non-party, non-

witness, non-actor in the alleged events such as Anil Sharma, must be unfrozen and

immediately released.

         LEAVE TO FILE ADDITIONAL MOTIONS AS APPROPRIATE

         Mr. Parmar hereby respectfully reserves the right to file further motions not

yet contemplated, including the right to move to suppress evidence offered by the

Government, that may arise due to discovery not yet provided or as other legal issues

arise.




                                           49
Case 2:18-cr-00735-MCA Document 107-1 Filed 04/15/21 Page 52 of 52 PageID: 916




                                  CONCLUSION

      For all the reasons stated herein, Mr. Parmar respectfully requests that this

Court issue an Order dismissing the instant Indictment or, in the alternative,

suppressing the use of the stolen emails or ordering that a hearing be held regarding

their recovery, and for such other and further relief as this Court deems appropriate.

Dated:       April 15, 2021
             New York, New York


                                       Respectfully submitted,


                                       Jeffrey C. Hoffman
                                       Windels Marx Lane & Mittendorf LLP
                                       Attorneys for Defendant Paul Parmar
                                       156 West 56th Street
                                       New York, NY 10019
                                       T. 212.237.1000
                                       jhoffman@windelsmarx.com

                                       Timothy Parlatore and Maryam Hadden
                                       Parlatore Law Group LLP
                                       Attorneys for Defendant Paul Parmar
                                       One World Trade Center, Suite 8500
                                       New York, NY 10007
                                       T: 212.603.9918
                                       Timothy.parlatore@parlatorelawgroup.com
                                       Maryam.hadden@parlatorelawgroup.com




                                         50
